Citation Nr: 0017475	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the veteran's discharge precludes 
entitlement to certain Department of Veterans Affairs (VA) 
benefits.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had honorable active military service from July 
1961 to July 1966, and he had a period of service from July 
1966 to July 1972 from which he was dishonorably discharged.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that the veteran's dishonorable period of service 
precluded entitlement to service connection for post 
traumatic stress disorder (PTSD).  A notice of disagreement 
was received in June 1996.  A statement of the case was 
issued in July 1996.  A substantive appeal was received in 
August 1996.  In August 1998, the Board remanded this matter 
for further development.

The Board notes that, in a second VA Form 9, filed in 
September 1997, the veteran requested a hearing before a 
member of the Board at its central offices in Washington, 
D.C.  The Board sent him a letter in November 1997 
instructing him to report for the hearing in July 1998.  A 
note on this letter reflects that the veteran reported on the 
scheduled date, but that he then withdrew his request for a 
hearing.

Finally, as noted in the August 1998 remand, in a September 
1984 administrative decision, the RO determined that the 
veteran's aforementioned dishonorable discharge precluded 
entitlement to service connection for PTSD.  The Board found 
that, however, given the ambiguous state of the evidence 
concerning whether the veteran was properly notified of this 
decision, this matter should be adjudicated de novo, and the 
issue should be recharacterized accordingly.  


REMAND

As noted in the August 1998 remand, service personnel records 
reflect that the veteran was dishonorably discharged from 
service, for the period beginning in July 1966 and ending in 
July 1972, because he was convicted of murder in a general 
court-martial.  The Board has construed certain statements 
made by the veteran to be contentions that, essentially, he 
was insane at the time he committed the offense.  The Board 
pointed out that only a finding in this regard could overcome 
a general court-martial for VA benefits purposes.  See 
38 C.F.R. § 3.12(b) (1999).

The Board noted that a review of the service medical records 
revealed a record dated January 15, 1970 indicating simply 
that "a sanity board evaluation was done" by a specifically 
named individual.  Further, it was noted that there was a 
report of a medical examination conducted the following day 
signed by two individuals who were not the individual who 
conducted the "sanity board evaluation," and that this 
report noted that the veteran was psychiatrically abnormal, 
and that he claimed to have amnesia concerning an alleged 
murder he had committed.  

The Board noted that there was, however, no record of a 
sanity board evaluation contained in the claims folder, and, 
in an effort to ensure that the record is full and complete, 
remanded this matter and requested that the RO contact the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and request from it all service medical records it 
has for the veteran, to include a report of any sanity board 
proceedings conducted concerning the veteran; and, that the 
RO, through its military records specialist, contact any 
other appropriate sources to get this information.

A review of the record subsequent to this remand reflects 
that a request for such information was sent to the NPRC in 
August 1998, and that they responded in October 1998 that 
there were no additional medical records available other than 
those previously submitted.  There is no indication, however, 
that the RO attempted to gather additional records from any 
other appropriate sources, as also requested in the August 
1998 remand.  

In this regard, it is pointed out that a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. Brown, 11 
Vet. App. 268 (1998).  As such, and as this case essentially 
hinges on the veteran's sanity at the time of the offense 
committed (murder) that led to the general court-martial, 
this matter must again be remanded for this previously 
requested development.  

Along these lines, the Board notes that, among other sources 
deemed appropriate, the RO should contact the service 
department (to include United States Disciplinary Barracks, 
Fort Leavenworth, Kansas, where the veteran was incarcerated) 
as well as the National Archives and Records Administration 
(NARA).  In addition to the records of any sanity board 
proceedings, the RO should also attempt to gather the 
transcripts and other documentation surrounding the general 
court-martial.  See VA Adjudication Procedure Manual, M21-1 
[hereinafter Manual M21-1] Part III, para. 4.24, Part IV. 
para. 11.05.  

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should contact all appropriate 
sources-to specifically include the 
veteran's service department (including 
the United States Disciplinary Barracks, 
Fort Leavenworth, Kansas, where the 
veteran was incarcerated) and the 
National Archives and Records 
Administration (NARA)--and request from 
these sources all service medical, 
personnel, and administrative records 
pertaining to the veteran.  Such records 
would include records of the general 
court-martial proceedings alluded to 
above, and the report of any sanity board 
proceedings, also noted above.  See 
Manual M21-1 Part III, para. 4.24, Part 
IV. para. 11.05. 

2.  Following this development, the RO 
should again review the question of 
whether the veteran's character of 
discharge precludes entitlement to 
certain VA benefits, in light of all 
pertinent evidence of record, and all 
applicable laws and regulations.  The RO 
should provide full reasons and bases for 
its determinations.

3.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




